Citation Nr: 0729271	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective from August 6, 2004, and which denied service 
connection for tinnitus.  The veteran disagreed with the 
rating assigned his service-connected hearing loss and with 
the denial of service connection for tinnitus.  He initiated 
and perfected an appeal of those issues.  However, in a July 
2006 rating decision, the RO increased the evaluation for the 
veteran's hearing loss to 20 percent effective from June 23, 
2006.  Subsequently, in a VA Form 21-4138 (Statement in 
Support of Claim) received in July 2006, the veteran 
indicated that he accepted the 20 percent rating and wished 
to withdraw his appeal of that issue.  Accordingly, the only 
issue remaining on appeal is the issue of entitlement to 
service connection for tinnitus.


FINDING OF FACT

Tinnitus has not been attributed by competent medical 
evidence to the veteran's military service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that upon receipt of an application for service 
connection VA is required by law to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
CAVC held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board notes that efforts were made to obtain the 
veteran's complete service medical records, but they were 
destroyed in a fire.  The claims file does contain the 
veteran's Report of Medical Examination associated with his 
release from active duty.  However, when a veteran's service 
records are unavailable, VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As noted 
in a Formal Finding on the Unavailability of Service Records, 
the RO found that all efforts to obtain the veteran's 
military information have been exhausted and that further 
attempts were futile.  The RO noted that a response from the 
National Personnel Records Center in August 2004 was that 
fire-related records were destroyed.  Further, the RO noted 
that a duty to assist letter regarding the missing records 
was sent to the veteran in August 2004 along with a NA Form 
13055, but that in an October 2004 response, the veteran 
indicated that he did not have service medical records, and 
that he had nothing to enter on the Form 13055.  Finally, the 
RO noted that in an October 2004 VA Form 21-4138, the veteran 
indicated that he was never seen at a military hospital for 
anything.  Thus, the Board concludes that all efforts have 
been made to obtain medical records dated during the 
veteran's period of service.  

Further, the Board notes further that attempts have been made 
by the RO to request from the veteran that he furnish medical 
releases for post-service pertinent medical evidence, and the 
RO has attempted to obtain such records where available.  
Finally, the Board notes that the veteran has been afforded 
VA examinations in connection with his claim.  Thus, all 
pertinent records have been obtained, to the extent 
available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, any questions as to the appropriate disability 
ratings or effective date to be assigned are rendered moot, 
and no further notice is needed although the Board notes that 
the RO did send such notice to the veteran in September 2006.  
See Dingess/Hartman, 19 Vet. App. 473.  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to the claim.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

II.  Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra. 38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a current 
disability and of a causal relationship between his current 
disability and his military service.  See Wade v. West, 11 
Vet. App. 302 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III. Factual Background

In the veteran's claim received in August 2004, he reported 
that he drove trucks in Korea with the medics and had to be 
in combat areas in order to take care of the wounded.  He 
asserts that he was exposed to mortars and grenades, and one 
time was on a mortar gun placement crew.  He believes that 
these noises affected his hearing and caused his tinnitus.  
The veteran's DD 214 indicates that he is in receipt of the 
Korean Service Medal with one bronze service star.  

As noted above, the veteran's complete service medical 
records are not available.  The record does contain the 
veteran's Report of Medical Examination on release from 
active duty.  This report contains no complaints or findings 
regarding tinnitus, and it was noted that the veteran had 
sustained no significant wounds, injuries, or diseases.  In a 
statement received in October 2004, the veteran indicated 
that he did not have any treatment for the claimed conditions 
while he was on active duty, that he was not treated for any 
conditions at military hospitals while on active duty, and 
that while in a medical unit, they usually took care of their 
less serious medical needs.  

In a statement received in October 2004, the veteran's 
private physician indicated that the veteran had experienced 
progressive hearing loss during the previous decade 
especially during the previous 18 months.  He noted that the 
veteran related marked pain in the ear during combat with 
hearing loss until he "pushed" the ear to "pop" them.  

In connection with this appeal, the veteran was afforded a VA 
audiological examination in January 2005.  At that time, the 
veteran reported that tinnitus began about 15 years prior to 
that time, and was reportedly unaware of the circumstances of 
the onset of tinnitus.  He stated that the tinnitus was 
bilateral, that it occurred once or twice per day, and lasted 
from a few minutes to a couple of hours.  While the examiner 
concluded that acoustic trauma could have accounted for some 
of the veteran's current hearing loss, the examiner opined, 
however, that the veteran's tinnitus, by his own report, 
initiated approximately 37 years after the veteran's 
discharge from the military.  The examiner stated that 
perhaps it is more likely that the veteran's tinnitus is 
related to deterioration in the artery system due to the 
aging process than to exposure to noise while in the 
military.  Although the exact etiology of the veteran's 
tinnitus was not evident to the examiner, it was the opinion 
of the examiner that it was not at least as likely as not 
that the veteran's tinnitus is related to military service.  

On VA audiological examination in June 2006, the veteran 
reported having tinnitus for approximately 30 years and that 
he was unaware of the circumstances of the onset.

IV.  Analysis

In this case, the veteran asserts that his tinnitus is 
etiologically related to acoustic trauma in service.  In this 
regard, the Board observes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, that veteran as a layperson has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  That is, he cannot 
provide a medical etiological nexus between any current 
tinnitus and service.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu at 494 (1992).  Neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin, 1 
Vet. App. at 175; Espiritu, supra.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

As noted, the only available service medical record is 
negative for a complaint or finding of tinnitus.  However, 
the veteran has reported that he was not treated for tinnitus 
in service.  Notably, on both the January 2005 VA examination 
and the June 2006 VA examination, the veteran placed the 
onset of tinnitus to sometime after his military service, and 
reported that he was unaware of the circumstances surrounding 
the onset of the tinnitus.  Following review of the claims 
folder and examination of the veteran, the January 2005 VA 
examiner opined that it was not as least as likely as not 
that the veteran's tinnitus was a consequence of acoustic 
trauma while in service.  

The Board notes that there is no competent medical evidence 
of any link between the veteran's current diagnosis of 
tinnitus and service.  As noted, the veteran is not competent 
to make this causal link or to state the etiology of his 
currently diagnosed tinnitus.  Further, to the extent that 
the veteran claims that the acoustic trauma occurred in 
combat, while 38 U.S.C.A. § 1154 provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service, it 
does not provide a basis to link etiologically any current 
tinnitus to his period of service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  There has been no competent 
evidence submitted linking the veteran's current tinnitus to 
his period of service.  The competent medical evidence shows 
that tinnitus is not related to service.  The Board attaches 
significant probative value to the January 2005 VA medical 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The examiner 
reviewed the claims file, discussed the evidence, examined 
the veteran, and provided a rationale for the opinion.  The 
examiner's competent medical opinion is therefore the most 
probative evidence of record and outweighs the lay evidence, 
which, as noted, is not competent to establish any medical 
nexus or diagnosis.

The Board concludes that the competent evidence does not 
establish that tinnitus began in service.  Accordingly, 
service connection for tinnitus is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


